Citation Nr: 0415724	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  00-14 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial increased evaluation for post-
traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.  

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision, which granted service 
connection for PTSD, at 10 percent disabling, effective from 
the date of claim, May 13, 1999.  The veteran appealed this 
determination, and his rating was subsequently amended to 
reflect staged ratings of 30 percent, effective from April 
20, 2000; 50 percent, from February 7, 2001; and 30 percent, 
from March 22, 2002.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  

Where a veteran has filed a notice of disagreement as to the 
assignment of a disability evaluation, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the claim for 
a higher initial rating for PTSD remains before the Board.  

The claim must be remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for further 
development.  VA will notify you when further action is 
required on your part.


REMAND

A review of the claims folder reveals that the most recent 
supplemental statement of the case (SSOC) was promulgated in 
February 2004, and that it considered private medical records 
dated in October 2003.  The December 2003 SSOC also 
considered private medical records dated September 2003, as 
well as VA outpatient treatment records dated through 
December 2003.  

However, in conjunction with unrelated claims, the RO also 
obtained more recent VA outpatient treatment records, which 
reflect that the veteran was treated for PTSD in January, 
March, and April 2004, and that he reported an increase in 
symptoms due to an unrelated medical condition, and a 
medication change.  These notes were printed in late April 
2004.  

Additionally, the Board notes that the veteran has been 
diagnosed with dementia, apparently related to a nonservice-
connected disorder.  Thus, another VA examination, to assess 
the reported increase in symptomatology, and to clarify the 
record, is not inappropriate in this case.  

Thus, the claim is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The RO should send the veteran VA 
Forms 21-4138 and 21-4142, and ask him to 
indicate all PTSD treatment since April 
2004.  Any records identified should be 
obtained, if not already contained in the 
claims file.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim in light 
of all pertinent evidence and legal 
authority.  

4.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


